Title: From James Madison to Richard Harrison, 20 June 1804
From: Madison, James
To: Harrison, Richard



Sir.
Department of State, June 20th. 1804.
In answer to your reference concerning Mr. King’s accounts I have the honor to observe, 1st. That as no law authorized the payment of the sum of money to Genl. La Fayette, beyound [sic] the appropriation, it cannot be admitted to his credit. 2nd. He may be credited with the sum paid to John Chisholm. 3rd. The payment to Philip Wilson, being unauthorised by law is inadmissible to Mr. King’s credit. 4th. Mr. King having detained the Ship in which he had engaged his passage, for the space of time mentioned, in order to promote the public service, he is to be allowed the sum he claims under this head. 5th. He may be credited at the rate of thirteen hundred and fifty dollars for the salary of his Secretary from the commencement of his own till the 18th. May 1803, when he left London; it being understood that he is to be charged with all the compensations drawn by his Secretaries and liable to pay any balance due them, if, as is improbable, any exist. 6th. The only charges for contingencies that are to be allowed to him are those authorised in the enclosed extract from Mr. Th. Pinckney’s instructions, to which Mr. King was generally referred in his own. 7th. All items under this head are in their nature admissible. 8th. Mr. King’s salary commenced on the 23d. May 1796, the day of his resignation of the office of Senator, if, as is probable, he received no allowance for his return to New York; but if he did his salary is to commence from the cessation of that allowance. His salary ceased on the 18th. May 1803, when he left London. The outfit and allowance to return from London are to be computed as usual in addition to the Salary. The charges under all the above heads may be carried against the Foreign intercourse fund. From the above it follows that some of the charges included under the head of contingencies are inadmissible, and it will therefore be necessary to specify the latter so as to exclude the inadmissible charges. Mr. King may likewise be requested to specify them with as much more minuteness as he finds it in his power to do. Mr. John Q. Adam’s case furnishes a precedent for this, and for excusing vouchers, for such expences, where they were omitted to be taken. I am &c.
James Madison.
